Order filed, October 08, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00691-CV
                                 ____________

 NGOZI ORISAKWE IN HER CAPACITY AS PRESIDENT AND BOARD
    CHAIR OF UMUADA IGBO IN DISPORA USA, INC., HOUSTON
   CHAPTER; AND NGOZI ORISAKWE, INDIVIDUALLY, Appellant

                                         V.

BRIDGET B. AKAZIE, AGNES OLOLO COMMY AWAGWU AND JANE
                   DOE NOS. 1-20, Appellee


                    On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-48440


                                     ORDER

      The reporter’s record in this case was due September 22, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Darlene Stein, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM